396 F.2d 222
UNITED STATES of Americav.Hugh William MURTAUGH, Appellant.
No. 16915.
United States Court of Appeals Third Circuit.
Argued May 23, 1968.
Decided June 24, 1968.
Rehearing Denied August 21, 1968.

Malcolm A. Colton, Colton & Colton, Newark, N. J., for appellant.
Edwin H. Stier, Chief, Criminal Division, Asst. U. S. Atty., Newark, N. J. (David M. Satz, Jr., U. S. Atty., Newark, N. J., on the brief), for appellee.
Before HASTIE, Chief Judge, and KALODNER, and STALEY, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
This is an appeal by Hugh William Murtaugh from a judgment of conviction under 18 U.S.C. § 2312, for transporting a stolen motor vehicle across state lines. Defendant-appellant contends that the district court committed reversible error by permitting the Assistant United States Attorney to cross-examine one witness beyond the scope of the direct examination, and by permitting other witnesses to give testimony which was irrelevant, immaterial, and highly prejudicial.


2
We have carefully considered all of appellant's contentions and we have independently examined the entire record. We can find no reversible error.


3
Accordingly, the district court's judgment of conviction will be affirmed.